718 So. 2d 890 (1998)
Samuel Arthur BISHOP, Appellant,
v.
STATE of Florida, Appellee.
No. 97-01043.
District Court of Appeal of Florida, Second District.
September 11, 1998.
Samuel Arthur Bishop, pro se.
Robert A. Butterworth, Attorney General, Tallahassee, and Sonya Roebuck Horbelt, Assistant Attorney General, Tampa, for Appellee.
PER CURIAM.
Samuel Arthur Bishop appeals judgments and sentences for grand theft in the first degree, a first-degree felony, and dealing in stolen property, a second-degree felony. It is undisputed that both offenses arose out of one scheme or course of conduct. We affirm the judgment and sentence for grand theft. Pursuant to section 812.025, Florida Statutes (1995), we strike the judgment and sentence for the less serious offense of dealing in stolen property. See Ridley v. State, 407 So. 2d 1000 (Fla. 5th DCA 1981).
THREADGILL, A.C.J., ALTENBERND, J., and DAKAN, STEPHEN L., Associate Judge, concur.